Case 9:18-cv-80176-BB Document 511-19 Entered on FLSD Docket 05/18/2020 Page 1 of 3

 

From: Ira Kleiman <clocktime2020@gmail.com >
Sent: Friday, October 9, 2015 6:04 AM

To: Craig S Wright

Subject: Re: Dave's Trust

I understand they are Dave's and they go to Dave's estate, but technically speaking was I entitled to receive the
shares when I did? As it was discussed on the conference call with Andrew Sommer and my attorney, I didn't
open probate on Dave's estate because his estate had no value until you contacted us and informed us
otherwise. I don't want to be lead to believe anymore that I am holding on to something of value Dave left for
us if technically I'm not until probate is opened. And once I open it then I have to deal with debts Dave
incurred to put funds into W&K.

These are the type of issues my attorney Joe was supposed to work out with Mr. Sommer as well as get Dave's
valuation in the business so Joe could figure out things on this end. I would like to settle these matters
already. Can Joe contact your new attorney so they can figure it out?

Just as you thought Dave would live forever, neither will myself or my dad. He is 94 and I have my own
medical issues. I need to get things squared away.

Ira

On Thu, Oct 8, 2015 at 7:06 PM, Craig S Wright <craig.wright@demorgan.com.au> wrote:

They are Dave’s.

There is value from Dave.

What is Dave’s goes to Dave’s estate.

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 9 October 2015 9:35 AM

To: Craig Wright <crai
Subject: Re: Dave's Trust

Maybe I phrased that wrong. I know shares are worth what people are willing to pay, but am I entitled to the shares
being there was no consideration given for them.

KLEIMAN_00398939
Case 9:18-cv-80176-BB Document 511-19 Entered on FLSD Docket 05/18/2020 Page 2 of 3

Ira

On Thu, Oct 8, 2015 at 6:30 PM, Craig Wright <caic wrote:

Shares are worth what people will pay. That is all anything is worth, even money.

What was invested has nothing to do with the value at a point in time, it is a sunk cost.

| work to complete the IP we started to create. That is my only goal here.

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 9 October 2015 9:25 AM

To: Craig Wright <craig Gi

Subject: Re: Dave's Trust

Sorry, I am still trying to determine what is real. I don't understand legal matters like yourself and Dave. How are the
shares worth anything to me if there was no consideration for them?

Ira

On Thu, Oct 8, 2015 at 6:10 PM, Craig Wright <cic Oi wrote:

As | have stated, | held shares for Dave. There was no plan that he was to have them held by me, they were to be his
in his name. He died before this.

This is only a trust as he died. He was to have had these invested in his name.

Craig

KLEIMAN_00398940
Case 9:18-cv-80176-BB Document 511-19 Entered on FLSD Docket 05/18/2020 Page 3 of 3

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 9 October 2015 8:32 AM

To: Craig Wright <crai

Subject: Dave's Trust

Hi Craig,

Can you send me a copy of the trust agreement in which you were holding shares for Dave?

Thanks,

Ira

KLEIMAN_00398941
